DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of Group I Claims, Claims 1-10 and 17-19, in the reply filed on 11/08/2021 is acknowledged.  Claim 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II for Claims 11-13 and Group III for Claims 14-15, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 17-19 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1-10 and 17-19, Claim 1 recites “optionally a curing agent and/or a catalyst; and (B) a marine biocide and/or a non-curable, non-volatile compound selected from the group consisting of fluorinated polymers, sterols and sterol derivatives, and hydrophilic-modified polysiloxane oils . . .  In this recitation the “and/or” 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  
Claim(s) 1-8 and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. 2014/0088219, Chen et al. (hereinafter “Chen”).  
 Regarding Claims 1-8 and 17, Chen discloses in the entire document particularly in Table 2 Comp Sample 1 and ¶s 0010, 0046-0047 and 0058 a moisture curable PU Si coating of NOP1 st 100% with no polydimethylsiloxane (“PDMS”) as a pure silylated PU coating having foul releasing properties {reading on claims 1 and 8 the latter without 2)m--SiR1n (OR2)3-n, where A is a urethane or urea linkage group, R1 is selected from C1-12 alkyl, alkenyl, alkoxy, aminoalkyl, aryl and (meth)acryloxyalkyl groups, R2 is each substituted or unsubstituted C1-18 alkyl or C6-C20 aryl groups, m is an integer from 1 to 60, and n is an integer from 0 to 1 {reading on formula (I) of the pending claims}.  From ¶s 0017-0019, 0030 and 0046-0047 the NOP natural oil polyol is fully silylated by isocynatopropyl triethoxysilane (IPTES) to obtain silane terminate NOP with the structure:  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
claims 2-3}.  Also the structure has ethyl radicals for R2 and n can equal 1 and (CH)m is m=2 {reading on pending Claim 5}.  Given that m can range for alkyl groups from 1 to 60 the structure with such an m overlaps the “m” of pending Claim 4.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.  Also for pending Claim 1 the composition can additionally contain a marine biocide (See ¶ 0054). See also example 5, tab.5 coating sample 28. 
From ¶ 0046 the moisture curable composition may further comprise, by weight based on the dry weight of the composition, up to 50%, alternatively up to 30%, or alternatively up to 20%, an alkoxysilane additive other than aforementioned polysiloxanes. The alkoxysilane introduced to the composition may participate in moisture curing reaction at room temperature, due to the hydrolytic groups of the alkoxysilane. The alkoxysilane used herein includes the below general formulae 
R1mSi(OR2)4-m  wherein R1 is independently a C1-C18 alkyl and/or C6-C20 aryl chain, R2 is C1-12 alkyl chain or aryl groups and (OR2) group is a hydrolytic group, m is an integer from 0 to 1. Alkoxysilane used herein can be, for example, hexadecyltrimethoxysilane, octyltriethoxysilane, propyltriethoxysilane {reading on alkoxysilyl alpha to the organo group} or tetraethoxysilane (TEOS) {reading on curing 
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as obvious over Chen in view of U.S. 2016/0024314, Olsen et al. (hereinafter “Olsen”).  
Regarding Claims 9-10 Chen is applied as to Claim 1 however Chen does not expressly disclose a hydrophilic modified polysiloxane oil that is non-curable and non-volatile.    
Olsen is directed as is Chen as disclosed in the abstract and at ¶ 0198-0211 to fouling control coating systems such as multilayer polysiloxane-based fouling control coating systems having included therein active constituents like biocides and/or enzymes, and further, the polysiloxane-based layers may individually have included as a part thereof hydrophilic oligomer/polymer moieties, and/or said may further comprising one or more hydrophilic-modified polysiloxane oils.  The hydrophilic-modified polysiloxane oils are constituents which do not form covalent bonds to the polysiloxane-based binder matrix. Hydrophilic-modified polysiloxane oils are widely used as surfactants and emulsifiers due to the content of both hydrophilic and lipophilic groups in the same molecule.  In contrast to the polysiloxane components discussed above, the hydrophilic-modified polysiloxane oils are selected so that they do not contain groups that can react with the binder (or binder components) or the cross-linker (if present), hence the hydrophilic-modified polysiloxane oils are intended to be non-reactive, in particular with respect to the binder components.  In particular, the hydrophilic-modified polysiloxane oils are devoid of any silicon-reactive  pending Claims 9-10}.  The hydrophilic-modified polysiloxane oils may be utilized to control the leaching of any biocides.    
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Chen the non-aqueous liquid foul release coating silylated polyurethane curable composition with Comp sample 1 with or without biocide, as afore-described, where from Olsen a hydrophilic-modified polysiloxane oil is included in the foul release coating as from Olsen being useful in fouling control coating systems motivated to  control leaching of any biocides as for the coating compositions of Claims 9-10.  Furthermore the combination of Olsen and Chen has to one skilled in the art a reasonable expectation of success because both Olsen and Chen are directed to silicon containing polymer foul control coatings.   
Claim(s) 18-19 are rejected under 35 U.S.C. 103 as obvious over Chen in view of CAPLUS accession No. 2014:325974 for CN 103602304 (2014) SciFinder, American Chemical Society (ACS) hereinafter “2014-325974”. 
For Claims 18-19 Chen is applied as to Claims 1 and 6-7, however Chen does not expressly disclose that the curing agent silane is N, N-diethylaminomethyl)triethoxysilane and the composition is free of curing catalyst.  
2014-325974 discloses a moisture rapidly curable composition, which is composed of silane-terminated polymer (methoxy silicate or ethoxy silicate-terminated polymer), alpha-silane coupling agent(alpha-substituted alkoxy silane such as chloromethyl triethoxy silane, dichloromethyl triethoxy silane, diethylamino Me triethoxy silane {reading on pending Claims 18-19}, diethylamino Me methyldiethoxy silane, etc.), and moisture curing catalyst (organo tin compound, lewis acid, or lewis base).  The moisture rapidly curable composition also contains gamma-silane coupling agent, dehydrating agent, and inorganic filler(one or more of kaolin, silica micropowder, spherical aluminum oxide, and/or heavy calcium carbonate). The moisture rapidly curable composition is suitable for rapid curing connection.  Given the same purpose of the diethylamino Me triethoxy silane and the silanes of Chen for curing the diethylamino Me triethoxy silane can be substituted or combined with the silane of Chen without the catalyst as in Chen.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Chen the non-aqueous liquid foul release coating silylated polyurethane curable composition with Comp sample 1 with or without biocide and organosilane curing agent, as afore-described, where from 2014-325974 the diethylamino Me 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787